DETAILED ACTION
	Claims 1-11 are presented on 12/29/2022 for examination on merits.  Claims 1, 5, and 8 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would like the Applicant to submit two sets of claims: 
Set #1 as in a typical filing which includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 as an appendix to the Arguments/Remarks for a clean version of the claims which has all the markups removed for entry by the Examiner.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

The Abstract
The abstract of the disclosure is objected to because the Abstract filed on 12/29/2021 is over 150 words.  See 37 CFR 1.72(b) and MPEP § 608.01(b). A brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims. Correction is required.  

Drawings
All Figures in the Application, except for the replacement FIG. 10 filed on 12/29/2021, are not black and white drawings and consequently caused broken or blurred letters which are difficult to read.  Some drawings also have white letters on grey background, causing letters blurring and difficult to read. In particular, Figs. 1-9 have blurred or broken letters in fine print which are difficult to read.  When formal drawings are submitted, any showing of color in a black and white drawing is limited to the symbols used to line a surface to show color (MPEP § 608.02). 
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Examiner’s Notes regarding Double Patenting
	The Examiner notes that this instant application is determined not being double patenting with their parent applications 16/432787 and 15/171246, now US Patents # US 10341353 B1 and # US 10992683 B2, respectively, because the instant application claims a feature of “generating a first electronic signature from the first signing user's authenticated user code and a second electronic signature from the second signing user's authenticated user code” which is not obvious from the parent applications.

Claim Objections
Claims 1-2, 5, and 8 are objected to because of the following informalities: 
Claims 1, 5, and 8 each recite a limitation for the first authenticated user code and the second authenticated user code inconsistently, because, for example, in the associating step of claim 1, the limitation “a first authenticated user code for a first signing user” is recited whereas the same limitation is worded as “the first signing user's authenticated user code” in the generating step.
Claim 2 recites a clause “control of verifying or viewing the signed digital documents require the authenticated user code” in which the verb should agree with the subject “control.”  It is noted that claims 6 and 9 are correct in this respect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites a limitation “the document” in the decrypting step unclearly because there are two instances of document defined earlier in the claim, the first instance in preamble (i.e., an electronic document) and the second in the associating step (i.e., an unsigned, encrypted document).  It should be noted that the recitation of “the document” in the duplicating step is also unclear.
Claims 5 and 8 each recite a limitation “the document” in the decrypting step unclearly for the same reason as that indicated above for claim 1. 
Claims 1, 5, and 8 each recite a limitation “the unsigned document” in the decrypting step unclearly or lacking sufficient antecedent basis for this limitation in the respective claims.  Should this limitation be “the decrypted unsigned document?”
Claims 2 recites the limitation " the document owner" lacking sufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 each recite the limitation " the document owners" (note: in plural form) without sufficient antecedent basis for this limitation in the claim.
Claim 1 is not clear whether the signed document is produced at the appending-signatures step or at the duplicating step.  It should be noted that the claim does not explicitly point out how the signed document is produced, which also leads to a confusion on the limitations for “each signed document with its owner's client key” and “the signed and encrypted documents” (note that the documents are in plural form).  Now a related question is whether a single document is signed by two users or multiple documents are signed.  Claims 5 and 8 mirroring the language of claim 1 also have issues in this respect.
Claim 2 recites the limitation "the authenticated user code of the document owner".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the authenticated user code of a plurality of the signing users" unclearly or lacking sufficient antecedent basis for this limitation in the claim.  It should be noted that claim 1 defines “a plurality of signing users” as well as “the first and second signing users,” both in plural form.  Furthermore, the instance of “a plurality of the signing users” in claim 3 does not refer to the first instance defined in the preamble of claim 1.
Claims 2-4, 6-7, and 9-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 5, and 8, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rob New (US 20160299876 A1) in view of Balinsky (US 20150022844 A1).

As per claim 1, Rob New teaches a computer-implemented method for preparation of an electronic document with a plurality of signing users (see the Abstract of Rob New: A system that allows a document to be sent to an authorized signer at a remote location for signature), comprising: 
associating an unsigned [encrypted] document with at least a first authenticated user code for a first signing user and a second authenticated user code for a second signing user (Rob New, par. 0009-0010: Any registered user can then use the system to sign any document remotely; A second registered user (with or without a stored signature) can then present a document to the system for signature by other registered user. Rob New discloses using unique identifying information as authenticated user code for a registered user or a signing user; see also par. 0026 and 0033: unique identifying information about the signer's handheld device; a hash code or other secure code to uniquely identify the transaction.); 
generating a first electronic signature from the first signing user's authenticated user code and a second electronic signature from the second signing user's authenticated user code (Rob New, the signature block 13 is generated for the signing user; see block 13 of FIG. 4; par. 0025-0026: The replica of the actual signature 16 is generated and affixed to the document as soon as the user touches the approve button 14); 
appending the first and second electronic signatures to the document corresponding to each signing user (Rob New, par. 0025-0026: appropriate signature replica is fetched and placed on the document at the desired location), wherein the first and second electronic signatures may be represented by visible images, visible codes, or embedded metadata (note that optional limitation is recited herein)( Rob New, par. 0026: appropriate signature replica; The signature can also optionally include date/time information along with other security devices such as a hash code or other secure code, which are mapped to the visible codes); 
duplicating the document and assigning ownership separately for each signing user (Rob New, par. 0026: the server sends a copy of the signed document to the originator; par. 0029-0030: a copy of the signed document at the server 17 is stored for each signing user as a master copy); 
transferring the signed and encrypted documents to electronic vaults associated with the first and second signing users (Rob New, par. 0030: the signed copy of the document is archived 30 in the database 20, which is mapped to the claimed electronic vaults associated with the signing users).  

Rob New further discloses encryption techniques for protecting digital signatures (par. 0034-0035). However, Rob New does not explicitly disclose the process of sending encrypted document to a signer and decrypting the document with stored client key(s) of the signer before signing.  This aspect of the claim is identified as a difference.
In a related art, Balinsky discloses:
sending the unsigned, encrypted document to the first signing user and the second signing user (Balinsky, par. 0044: scanned document may be encrypted … confidential, private or otherwise have restricted access); 
decrypting the document with stored client keys corresponding to the first and second signing users after the first and second signing users have accepted the unsigned document (Balinsky, par. 0023 and 0044: decrypting an encrypted document that was sent to be printed, digitally signing …); 
encrypting each signed document with its owner's client key (Balinsky, par. 0051: signed soon after the document is scanned… wherein the scanned document data may be encrypted using the encryption key, and then he scanned document data may be signed using a signature key). 
Rob New and Balinsky are analogous art, because they are in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Balinsky to decrypt documents for signing and encrypted the signed document for protection.  For this combination, the motivation would have been to improve the level of security with encryption techniques.

As per claim 5, Rob New teaches a computer-implemented method for preparation of an electronic document with a single signing user (see the Abstract of Rob New: A system that allows a document to be sent to an authorized signer at a remote location for signature), comprising: 
associating an unsigned, encrypted document with an authenticated user code of a signing user (Rob New, par. 0009-0010: Any registered user can then use the system to sign any document remotely; Rob New discloses using unique identifying information as authenticated user code for a registered user or a signing user; see also par. 0026 and 0033: unique identifying information about the signer's handheld device; a hash code or other secure code to uniquely identify the transaction); 
generating an electronic signature from the signing user's authenticated user code (Rob New, the signature block 13 is generated for the signing user; see block 13 of FIG. 4; par. 0025-0026); 
appending the electronic signature data to the document (Rob New, par. 0025-0026: appropriate signature replica is fetched and placed on the document at the desired location), wherein the signature may be represented by visible images(s), visible codes(s), or embedded metadata (Rob New, par. 0026: appropriate signature replica; The signature can also optionally include date/time information along with other security devices such as a hash code or other secure code, which are mapped to the visible codes); 
transferring the signed and encrypted document to the user's electronic vault (Rob New, par. 0030: the signed copy of the document is archived 30 in the database 20, which is mapped to the claimed electronic vaults associated with the signing users).  
While Rob New discusses encryption techniques for protecting digital signatures in general (par. 0034-0035), Rob New does not explicitly disclose the process of sending encrypted document to a signer and decrypting the document with stored client key(s) of the signer before signing.  This aspect of the claim is identified as a difference.
In a related art, Balinsky discloses:
sending the unsigned, encrypted document to the signing user (Balinsky, par. 0044: scanned document may be encrypted … confidential, private or otherwise have restricted access); 
decrypting the document with a client key corresponding to the signing user after the signing user has accepted the unsigned document (Balinsky, par. 0023 and 0044: decrypting an encrypted document that was sent to be printed, digitally signing …); 
encrypting the signed document with the client key corresponding with the signing user (Balinsky, par. 0051: signed soon after the document is scanned… wherein the scanned document data may be encrypted using the encryption key, and then he scanned document data may be signed using a signature key).
Rob New and Balinsky are analogous art, because they are in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Balinsky to decrypt documents for signing and encrypted the signed document for protection.  For this combination, the motivation would have been to improve the level of security with encryption techniques.

As per claim 8, Rob New teaches a computer-implemented method for preparation of an electronic document with a plurality of signing users, comprising: 
associating an unsigned, encrypted document with at least a first authenticated user code for a first signing user and a second authenticated user code for a second signing user (Rob New, par. 0009-0010: Any registered user can then use the system to sign any document remotely; A second registered user (with or without a stored signature) can then present a document to the system for signature by other registered user. Rob New discloses using unique identifying information as authenticated user code for a registered user or a signing user; see also par. 0026 and 0033: unique identifying information about the signer's handheld device; a hash code or other secure code to uniquely identify the transaction); 
generating an electronic signature from the first signing user's authenticated user code and the second signing user's authenticated user code (Rob New, the signature block 13 is generated for the signing user; see block 13 of FIG. 4; par. 0025-0026: The replica of the actual signature 16 is generated and affixed to the document as soon as the user touches the approve button 14); 
appending the electronic signature data corresponding to each signing user to the document, wherein the signature may be represented by visible image(s), visible code(s), or embedded metadata (Rob New, par. 0025-0026: appropriate signature replica is fetched and placed on the document at the desired location; par. 0026: appropriate signature replica; The signature can also optionally include date/time information along with other security devices such as a hash code or other secure code, which are mapped to the visible codes); 
assigning ownership of the document to the first and second signing users (Rob New, par. 0026: the server sends a copy of the signed document to the originator, which is the owner; and storing a master copy; par. 0029-0030); 
transferring the signed and encrypted document to the users' electronic vaults (Rob New, par. 0030: the signed copy of the document is archived 30 in the database 20, which is mapped to the claimed electronic vaults associated with the signing users).  
Rob New further discloses encryption techniques for protecting digital signatures (par. 0034-0035). However, Rob New does not explicitly disclose the process of sending encrypted document to a signer and decrypting the document with stored client key(s) of the signer before signing.  This aspect of the claim is identified as a difference.
In a related art, Balinsky discloses:
sending the unsigned, encrypted document to the first signing user and the second signing user (Balinsky, par. 0044: scanned document may be encrypted … confidential, private or otherwise have restricted access); 
decrypting the document with stored client keys corresponding to the first and second signing users after the first and second signing users have accepted the unsigned document (Balinsky, par. 0023 and 0044: decrypting an encrypted document that was sent to be printed, digitally signing …); 
encrypting the signed document with the client keys of the first signing user and second signing user (Balinsky, par. 0051: signed soon after the document is scanned… wherein the scanned document data may be encrypted using the encryption key, and then he scanned document data may be signed using a signature key).
Rob New and Balinsky are analogous art, because they are in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Balinsky to decrypt documents for signing and encrypted the signed document for protection.  For this combination, the motivation would have been to improve the level of security with encryption techniques.

Claims 2-3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rob New in view of Balinsky, as applied to claim 1, and further in view of Seed (US 20120284602 A1).

As per claim 2, the references of Rob New and Balinsky as combined above teach the method of claim 1 but do not explicitly disclose control of verifying or viewing the signed digital documents requires the authenticated user code of the document owner. This aspect of the claim is identified as a further difference.
In a related art, Seed teaches:
wherein the electronic vaults are configured such that control of verifying or viewing the signed digital documents require[s] the authenticated user code of the document owner (Seed, par. 0043: the owner may specify a specific set of recipients; par. 0058: the owner of the document …submits a QR code for the information about the recipient and signature to be retrieved and displayed).  
Seed is analogous art in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with the owner authorization for verifying or viewing the signed digital documents.  For this combination, the motivation would have been to improve the level of security with authorized access.

As per claim 3, the references of Rob New and Balinsky as combined above teach the method of claim 1 but do not explicitly disclose control of verification or viewing the signed digital documents requires the authenticated user code of a plurality of the signing users. This aspect of the claim is identified as a further difference.
In a related art, Seed teaches:
 wherein the electronic vaults are configured such that control of verification or viewing the signed digital documents requires the authenticated user code of a plurality of the signing users (Seed, par. 0056-0057: the owner of the document may be requested to identify signature pages …while the recipients who review the document needs SigCode via a certification system website; par. 0053). 
Seed is analogous art in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with Seed’s teaching on the requirement of the SigCode user code for viewing or verifying the signed digital ducument.  For this combination, the motivation would have been to improve the level of security with authorized access.

As per claim 6, the references of Rob New and Balinsky as combined above teach the method of claim 5 but do not explicitly disclose control of verifying or viewing the signed digital documents requires the authenticated user code of the document owner. This aspect of the claim is identified as a further difference.
In a related art, Seed teaches:
wherein the electronic vault is configured such that control of verification or viewing of the signed digital document requires the authenticated user code from the signing user (Seed, par. 0043: the owner may specify a specific set of recipients; par. 0058: the owner of the document …submits a QR code for the information about the recipient and signature to be retrieved and displayed).  
Seed is analogous art in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with the owner authorization for verifying or viewing the signed digital documents.  For this combination, the motivation would have been to improve the level of security with authorized access.
 
As per claim 9, the references of Rob New and Balinsky as combined above teach the method of claim 8 but do not explicitly disclose control of verifying or viewing the signed digital documents requires the authenticated user code of the document owner. This aspect of the claim is identified as a further difference.
In a related art, Seed teaches:
wherein the electronic vault is configured such that control of verifying or viewing the signed digital document requires the authenticated user code of one of the document owners (Seed, par. 0043: the owner may specify a specific set of recipients; par. 0058: the owner of the document …submits a QR code for the information about the recipient and signature to be retrieved and displayed).  
Seed is analogous art in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with the owner authorization for verifying or viewing the signed digital documents.  For this combination, the motivation would have been to improve the level of security with authorized access.

As per claim 10, the references of Rob New and Balinsky as combined above teach the method of claim 8 but do not explicitly disclose control of verification or viewing the signed digital documents requires the authenticated user code of a plurality of the signing users. This aspect of the claim is identified as a further difference.
In a related art, Seed teaches:
wherein the electronic vault is configured such that control of verification or viewing the signed digital document requires the authenticated user codes from a plurality of the document owners (Seed, par. 0056-0057: the owner of the document may be requested to identify signature pages …while the recipients who review the document needs SigCode via a certification system website; par. 0053). 
Seed is analogous art in a similar field of endeavor in improving document processing with digital signature.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with Seed’s teaching on the requirement of the SigCode user code for viewing or verifying the signed digital ducument.  For this combination, the motivation would have been to improve the level of security with authorized access.

Claims 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rob New in view of Balinsky, as applied to claim 1, and further in view of Wang (US 20120096342 A1).

As per claim 4, the references of Rob New and Balinsky as combined above teach the method of claim 1 but do not explicitly disclose allowing a third-party to access or to facilitate an access to the electronic vaults by an authenticated document code. This aspect of the claim is identified as a further difference.
In a related art, Wang teaches:
wherein the electronic vaults are configured such that access for verification or viewing the signed digital documents may be provided to a third-party by an authenticated document code (Wang, par. 0053-0055 and 0065: using third-party on-line editor for viewing signed documents…cooperate with the third-party editing tools; see also par. 0046 for visible signature being bound with an electronic signature).  
Wang is analogous art in a similar field of endeavor in improving document processing and signing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with Wang’s teaching on a third-party accessing for editing and viewing the signed document.  For this combination, the motivation would have been to improve the level of accessibility by allowing a integration with a third party software.


As per claim 7, the references of Rob New and Balinsky as combined above teach the method of claim 5 but do not explicitly disclose allowing a third-party to access or to facilitate an access to the electronic vaults by an authenticated document code. This aspect of the claim is identified as a further difference.
In a related art, Wang teaches:
wherein the electronic vaults are configured such that control of verification or viewing the signed digital document may be provided to a third-party by an authenticated document code (Wang, par. 0053-0055 and 0065: using third-party on-line editor for viewing signed documents…cooperate with the third-party editing tools; see also par. 0046 for visible signature being bound with an electronic signature).  
Wang is analogous art in a similar field of endeavor in improving document processing and signing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with Wang’s teaching on a third-party accessing for editing and viewing the signed document.  For this combination, the motivation would have been to improve the level of accessibility by allowing a integration with a third party software.
  
As per claim 11, the references of Rob New and Balinsky as combined above teach the method of claim 8 but do not explicitly disclose allowing a third-party to access or to facilitate an access to the electronic vaults by an authenticated document code. This aspect of the claim is identified as a further difference.
In a related art, Wang teaches:
wherein the electronic vaults are configured such that control of verification or viewing the signed digital document may be provided to a third-party by an authenticated document code (Wang, par. 0053-0055 and 0065: using third-party on-line editor for viewing signed documents…cooperate with the third-party editing tools; see also par. 0046 for visible signature being bound with an electronic signature).  
Wang is analogous art in a similar field of endeavor in improving document processing and signing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Rob New system with Wang’s teaching on a third-party accessing for editing and viewing the signed document.  For this combination, the motivation would have been to improve the level of accessibility by allowing a integration with a third party software.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/14/2022